OFFICE     OF THE ATTORNEY GENERAL         OF TEXAS
                                   AUSTIN
QROVER SELLERS
AlTORNLI QCNLIIAI.
. Honorable      .Jos,   By, Dart.
  County Attorne?’
  Kendall Ownty
  Boe me , Texas
  Dear, Sir!:                         Opihioh~ Elo’. o-7261     /




                                          t~oti:br:~r;staties       $.n:Texas




         ‘presorlbed     by: the~‘v&rlous provisions  of our statutes
          regulat&g      the settlement   of estates.   The jurls-
          dlatlon     and powars’bf ‘the aourt to settle tha estate
.Honorable   &OS. B. Dart,   Page 2


      Is always behind an Independent administration.’
 -    Wilhelm s Estate vs. Matthews, 274 S. W, 251, is
      0itea?
            “--MJcle 3644 R.C.S. says in part: ‘If any
      person entitled     to a. portion of an estate      . . . .
      shall not demand hle portion from the executor or
      administrator    within six months after an order
      approving the report of oomdseionars           of. partition,
      the county udge by an order entared upon the
      mlnu~te6 .bhaL requlre~ the exeautor or adminl.strator
      to pay 80 much of said portion as may be in money
      to the .Stata Treasurer ; ,’ . . .Upon the settlement
      of the final    aooouat of. an exeoutor ore administrator,
      if the ~.helrs, aeolseee or .legatees’ of the iatete
                a0 not appear, , . .         and there are any
      k&l~.&     ouoh estate’ ramainln~ in the~,hands of.:the
      exeoutor or atlmlniatsator,.      the. oountg .&age shall
      enter an order upon-~the~mlnutes requM.n& buoh
      exeoutor or administrator       to pay suoh funds to the
      State Treasurerr ’
                                 (.
            TJnder: the above dated        raots and by referenoe
      to the quoted cases and, the statutes         governlng~ tha
      administra8ion    of es.tates by an’ executor appointed
      under a wlll’5.n whloh the provieions         of Art, 3436
      are emboalea, woula the aountp judge be authorized
      to aooept an application       from the inaepenaent-
      exeoutor for amorder       dlreoting     the independent
      executor to turn the $10.00 in question           Over .to the
      State Treasurer,      and la turn iseue.the      order?”
              While it &true,     in one sense, that this bequest
 la an “unCialmad portion? of the’ Estate oi Decker, Deceased,
 it nore properly should be @awed as a rejeoted bequest,        A
 berietioiary   unbar a will Is not bouna to aaoept a legaay or
 devise therein provldsd for but may alsolalm or renouno6
 hla right under the ~111,      69 0. J, 974, 880,~ 2168,  Where
 the beneficiary    disclaims  or renounoes his interest  under
 the will,    it beoomea inoperative   as to him, and the property
 will be. dealt with as if the gift haa not baen made. Id,
 Sao, 2169,.
. /                                                                       25s
      qonorable   Jog. B, Dart,   Page 3


                  Artlole 3644 wss a part of a comprehensive aot
       asera in 1~76 pertaining    to the estates or deoeased persona,
      P t is obvious ftom the plan and struoture   of said Aat that
      this seotloa was Sntendrd to apply to the portion or aa
      estate which was bequeathed to persons who were non-resident,
      who oould~ not be found, or who iOr any other reason ‘were not
      represented   in ogurt at the time of the distribution  of the
      as8ate.   'The monag was plaoed fn the oustody or the Treasurer
      of the State in order that euoh persons later might make
      proper proor and reoover them.
                 Therefore     it is our opinion that       the Oounty Sudg@
      wotila not be’authorlzed    to aooept and grant       an applloation
      from the lnaepeadrnt enoutor       for’~ sn order    direotlw the pay-
      men8 or the #lo.00 in qtiesbion to the State          Treasurer.
                                            Yours very truly
                                       ,ATTORNEY GImRARAL
                                                       OB ‘!CBXtW


                                           ~j&“ff&&,
                                              Arthur      I,. Moller
                                              Assistant
      Albums